Title: To Benjamin Franklin from Benjamin Sowden, 21 April 1777
From: Sowden, Benjamin
To: Franklin, Benjamin


Sir
Rotterdam April 21 1777
As a proper apology for this intrusion, permit me to inform You, that tho’ not honoured with your personal acquaintance, I have an high respect for your Character, founded on your well earned Fame, and the perusal of your useful and ingenious works. I am also under some obligation, for your readiness, about ten Years since, and in Answer to a Letter with which I troubled You, in furnishing me with such Authorities, concerning the non existence of a Town in the County of Glôster in North America, where a vision was said to have happened to one Chamberlain A Minister; as enabled me effectualy to crush a Fabula anilis, that had made many silly good people in this Country half frantick with Enthusiasm. Forgive, Sir, this strain of Egotism, which in the present Case cannot well be avoided, while I proceed to inform You, that for these last 28 Years, I have been Minister of the English Presbyterian Church on the Dutch establishment, in this City; that I am intimate with Dr. de Monchy, medical Professor of this Town, and with Your old Friend Dr. Kippis, nor am I totaly unacquainted with that excellent Man Dr. Price, to whom I have lately forwarded some Letters that reached me by way of France, and whom I have desired, in Case he apprehends any thing from Ministerial vengeance, to come and reside here.
These Circumstances however, Sir, would not have induced me to trouble You, had I not been prompted by the Reverend Mr. Gordon of Jamaica plain near Boston, with whom I was formerly intimate in England, and who has corresponded with me during the 9 Years that he has resided in America. In a Letter that reached me the week before last (inclosed in one to a Mr. Tabor of this place) by way of Paris, he complains that for a year past, he has not received one Answer to the many Letters he has sent me, and desires me to send my future Letters for him to You. This, Sir, is a Liberty I dare not presume to take unless I previously obtain your permission. If I am so happy, my Letters for him shall be sent open to You, that you may see what I write, and be sure of Your Man. As they will contain nothing but a recital of publick affairs here; and in England, relative to America, there will perhaps, be several things in them that you would be glad to see, and to the perusal of which you are heartily welcome. The favour of forwarding my Letters to Mr. Gordon will be peculiarly acceptable at this time by reason of the departure of my good Friend Mr. Rumsey. With him I had an acquaintance here, and a correspondence ever since his residence at Nantes, which by the sudden and melancholy Death of his Father, demanding his return home, is now broken off, so that I cannot, as formerly, send my Letters by that Channel. In Case You permit me to forward my Letters for him, or Mr. Gordon, to You, I shall probably trouble You once every 5 or 6 weeks, and, if the connection of the post office here with that of Paris will permit, shall frank my Letters.
This being an introductory Letter it is proper to close it with my name, and equaly proper, beset as You are with Lord Stormont’s Spies, to send it inclosed by a Merchant of this City to his Correspondant in Paris, to be by him delivered at your lodgings, and, if possible, into your own hands. But if You permit me to write again to You, and will furnish me with any particular address, for the sake of greater safety, I shall not in future put any name or place of abode, an omission that, after this hint, will amply answer the purposes of both.
In return, Sir, for the trouble I am now giving you, I can only say, that if You think I can serve You in transmitting any Letters You want to have forwarded to any of Your old Friends, by a very secret and safe mode of conveyance, or in forwarding any Letters from them to You, by the same mode, I am much at Your service, and that, if I know myself, You may depend upon the most confidential honour and secrecy. Please to direct to me thus: A Monsieur Monsieur Sowden â Rotterdam. Should any Letter come inclosed to You from America with no other address than A Monsieur Monsieur, upon it, please to supply my name and place of abode, and dispatch it by post.
We have an excellent Paper published twice a week in this Country. It is printed at Leyden, and is known here by the name of the French Leyden Gazette, tho’ it is entitled Nouvelles extraordinaires de divers Endroits. If it reaches Paris, I would by all means recommend it to Your perusal. It contains a faithful and judicious compend of English news, and abounds with pertinent remarks. I once more entreat You would excuse this trouble, and also to do me the justice to believe that, with a most sincere esteem, and profound respect, I am, Sir, Your very humble Servant
Benjn Sowden

PS. Excuse my sealing this with a wafer. I was desired to do it for the greater conveniency of inclosing.

 
Addressed: A Monsieur / Monsieur Le Docteur Franklin / â / Paris / [In another hand:] Legrand fils negociant rue St. Denis presque visavis celle de la heaumerie a Paris.
Notation: Ben. Sowden Ap. 21. 77
